Citation Nr: 0706090	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-04 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
trigeminal (5th cranial) nerve damage secondary to 
parotidectomy.

2.  Entitlement to a rating in excess of 10 percent for right 
facial (7th cranial) nerve damage secondary to parotidectomy.

3.  Entitlement to a compensable rating for loss of the sense 
of taste secondary to parotidectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to March 
1975.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the veteran was originally service-
connected for Frey's syndrome as secondary to a right 
parotidectomy rated at 10 percent disabling.  In August 2003, 
he filed a claim for an increased rating.  By rating decision 
dated in December 2003, the RO closed out the claim for 
Frey's syndrome and separately rated the cranial nerves 
affected (trigeminal and facial - each at 10 percent) and 
also separately rated loss of sense of taste (at 0 percent).  
The veteran now disagrees with the ratings assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, in essence, that his service-connected 
disabilities are worse than currently evaluated.  He 
maintains that he has lost all sense of taste, that his face 
droops on the right side, and that he is worse since the last 
examination.  In view of the veteran's on-going complaints 
that his conditions are worse, the medical evidence received 
to date, and the contentions advanced, the Board finds that a 
VA examination is needed to accurately assess the veteran's 
current disabilities.  

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Amarillo, 
Texas, from January 2005 to the present.

2.  Make arrangements with the 
appropriate medical facility for the 
veteran to be afforded an examination to 
determine the nature and extent of his 
service-connected 5th and 7th cranial 
nerve injuries and loss of sense of 
taste.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
veteran need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


